DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This Office Action is in response to the RCE filed 4/18/22. Claims 6-10 and 12-14 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) documents submitted on 4/18/22 and 4/28/22 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
	Upon updating the search following the filing of the RCE, a new reference was found which in combination with Flaks necessitates a new ground of rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6-10 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Flaks et al. (US 2012/0093320 A1) hereinafter “Flaks” in view of Umminger et al. (US 2015/0092965 A1) hereinafter “Umminger.”
As to claim 6, Flaks discloses a method for virtualizing sound from a speaker assembly proximate a user (¶0025), comprising: 
associating a first virtual sound source with a first physical location in an environment in which the user is located (¶0058, Figs. 5a/b. “The location of a virtual sound source 29 is determined.”); 
identifying one or more acoustically reflective surfaces at a second physical location in the environment (¶0060, Figs. 5a/b. Closed window determined to be in room model and reflect sound.); and 
simulating either a first direct sound from the first virtual audio source or a first primary reflected sound from the first virtual audio source off of a first reflective surface of the one or more reflective surfaces within the environment (¶0059-0061, Figs. 5a/b. Direct path, first order path, and second order path of virtual sound source 29 to listener 8 determined. Reflective materials factored in.), 
wherein the simulated first direct sound or the simulated first primary reflected sound from the first virtual sound source includes a first directional radiation pattern characteristic (¶0059-0061, Figs. 5a/b. Direct path, first order path, and second order path of virtual sound source 29 to listener 8 determined. Directions of direct path, first order path, and second order path. Sound having a radiation pattern is implicit/inherent.).
Flaks does not expressly disclose associating a second virtual sound source with a third physical location in the environment; and 
simulating either a second direct sound from the second virtual audio source or a second primary reflected sound from the second virtual audio source off of the first reflective surface of the one or more reflective surfaces within the environment, wherein the simulated second direct sound or the simulated second primary reflected sound from the second virtual sound source includes a second directional characteristic.
However, Flaks (¶0059-0061 and Figs. 5a/b) discloses a first virtual sound source at a location and simulating direct/reflected sounds from it in the environment, as mentioned above. Flaks (¶0058) further discloses different objects in the virtual world which the user can interact with and represent virtual sound sources.
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art that the same process could be applied to an additional virtual source in the environment. 
The motivation being that it is a simple duplication of parts. Different objects in the room of Flaks would have different locations and therefore different direct and reflected sounds.
Flaks does not expressly disclose wherein the first virtual sound source is a treble speaker of a simulated surround sound system, and the second virtual sound source is a bass speaker of the simulated surround sound system.
Flaks in view of Umminger discloses wherein the first virtual sound source is a treble speaker of a simulated surround sound system, and the second virtual sound source is a bass speaker of the simulated surround sound system (Umminger, ¶0043, Figs. 1B. “The virtual surround sound field depicted in FIG. 1B may be simulated by manipulating the signal to create a perception that the sounds are externalized from the headphones and localized at various points around the room, as in a surround sound system.” ¶0004 further discloses that typical surround sound consists of full range speakers (i.e. treble speaker) and a subwoofer (i.e. bass speaker).).
Flaks and Umminger are analogous art because they are from the same field of endeavor with respect to virtual sound.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the virtual sound sources be speakers of a surround system, as taught by Umminger. The motivation would have been to simulate a surround sound field without the physical constraints (Umminger, ¶0042).
As to claim 7, Flaks in view of Umminger does not expressly disclose wherein the directional characteristic is frequency dependent.
However, the wavelength (and thereby the frequency) of the sound impacts how a sound wave is reflected. The directional characteristic of the direct or reflected sound is therefore implicitly frequency dependent.
As to claim 8, Flaks in view of Umminger discloses wherein the step of simulating the first direct sound from the first virtual sound source or simulating the first primary reflected sound off of the first reflective surface of the one or more reflective surfaces further includes: generating a first left Head Related Transfer Function (HRTF) and a first right HRTF, arranged to simulate the first direct sound to the left ear of the user and right ear of the user, respectively, or to simulate the first primary reflected sound to the left ear of the user and the right ear of the user, respectively (Flaks, ¶0046, ¶0059-0061 and ¶0083, Figs. 5a/b. HRTF of user determined and generated for direct and reflected sounds. HRTFs have left and right components.).
As to claim 9, Flaks in view of Umminger discloses simulating first secondary reflected sounds off a second reflective surface of the one or more reflective surfaces (Flaks, ¶0059-0061 and Fig. 5b. Second order path of virtual sound source 29 to listener 8 determined.).
As to claim 10, Flaks in view of Umminger discloses wherein the step of simulating the first secondary reflected sound off of the second reflective surface of the one or more reflective surfaces includes: generating a second left Head Related Transfer Function (HRTF) and a second right HTRF, arranged to simulate the first secondary reflected sound to the left ear of the user and right ear of the user, respectively (Flaks, ¶0046, ¶0059-0061 and ¶0083, Figs. 5a/b. HRTF of user determined and generated for second order reflected sounds. HRTFs have left and right components.).
As to claims 12-14, their limitations are already disclosed in Flaks for a first sound in the environment (see rejections of claims 8-10 above). Applying the same processing for a second sound in the environment would have been obvious using the same rationale as claim 11 above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES K MOONEY whose telephone number is (571)272-2412. The examiner can normally be reached Monday-Thursday, 8:30-6:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on (571) 272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAMES K MOONEY/Primary Examiner, Art Unit 2654